DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,769,604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are as listed below:
Thomas et al, US Patent. No. 9,530,108; and
Parry, US Appl. Pub. No. 2019/0114562.

Thomas teaches system and method for mapping price and location of tickets in an event venue.
Parry teaches exchanging encumbrances across multiple ticket holders.



For this reason, independent claims 1, 11 and 12 are allowed over prior art.
Claims 2-10 and 13-20 are allowed by dependency.

35 U.S.C 101 subject eligibility: 
The claims are deemed to be statutory for the following reasons:
The claimed invention is directed to an abstract idea of determining an amount owed by an individual based on location occupied by the individual. However, the claimed invention integrates the abstract idea into a practical application by using a location occupancy mechanism to determine whether the individual has occupied a particular location among a plurality of locations. Also, the fact that the price determination and purchase of the ticket are made AFTER the location has been deemed occupied by the individual, amount to significantly more than the identified abstract idea because it provides an unconventional way of selling tickets. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter.
  

For these reasons, the claims are allowable over prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691